Citation Nr: 1647141	
Decision Date: 12/16/16    Archive Date: 12/30/16

DOCKET NO.  11-02 086	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for obstructive sleep apnea (OSA), to include as secondary to posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs



ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The Veteran served on active duty from December 1965 to November 1967.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

This case was previously before the Board in May 2015 at which time the above issues were remanded for additional development.  

In an October 2014 rating decision, the RO continued a 10 percent disability rating for the Veteran's left wrist disability and continued a noncompensable rating for the Veteran's bilateral hearing loss disability.  In December 2014, the Veteran entered a notice of disagreement (NOD) with the Agency of Original Jurisdiction (AOJ) as to this decision.  When an NOD has been filed with regard to an issue, and a statement of the case (SOC) has not been issued, the appropriate Board action is to remand the issue to the agency of original jurisdiction for issuance of an SOC.  Manlincon v. West, 12 Vet. App. 238 (1999).  However, August 2016 correspondence shows that the AOJ has acknowledged receipt of the NOD and is actively developing that claim.  Accordingly, the Board declines to exercise jurisdiction over these claims for Manlincon purposes as no such action on the part of the Board is warranted at this time.

This appeal was processed using the Veteran Benefits Management System (VBMS) and Virtual VA paperless claims file systems.



FINDINGS OF FACT

1.  The Veteran's current OSA was not manifested during his active military service, is not shown to be causally or etiologically related to his active military service, and is not shown to be caused or aggravated by a service-connected disability.

2.  The Veteran is service connected for the following disabilities:  PTSD, evaluated as 50 percent disabling; osteoarthritis of the left wrist, evaluated as 10 percent disabling; and bilateral hearing loss, evaluated as noncompensably disabling.  A combined disability evaluation of 60 percent is in effect. 

3.  The Veteran's service-connected disabilities do not, singly or in combination, preclude him from obtaining and maintaining substantially gainful employment.


CONCLUSIONS OF LAW

1.  Obstructive sleep apnea was not incurred in or aggravated by the Veteran's active duty military service and is not proximately due to or the result of a service-connected disability.  38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2013).

2.  The criteria for TDIU are not met. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R.§§ 3.340, 3.341, 4.3, 4.16 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

This appeal arises out of the Veteran's claim that his current OSA is related to his service with the United States Army from December 1965 to November 1967.  Specifically, the Veteran contends that he first began experiencing problems sleeping during his military service and these problems have continued to the present.  Alternatively the Veteran contends that his OSA is secondary to his service-connected PTSD.  The Veteran also contends that he is unable to maintain substantially gainful employment due to his service-connected disabilities.

I.  VA's Duties to Notify and Assist

With respect to the Veteran's claim decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Specifically, the Board finds that VA has satisfied its duty to notify under the Veterans Claims Assistance Act (VCAA) by way of a November 2009 and October 2014 letters which were sent prior to the initial unfavorable decision in January 2010 or readjudication of the claim in November 2015 and May 2016 supplemental statements of the case.  Such letters advised the Veteran of the evidence and information necessary to substantiate his claims.  Furthermore, the Veteran was informed of his and VA's respective responsibilities in obtaining such evidence and information.  

Relevant to the duty to assist, the Veteran's available service treatment records (STRs), VA treatment records, private treatment records, and VA examination reports have been obtained and considered.  Significantly, in October 2009 the Veteran submitted an "Authorization and Consent to Release Information to the Department of Veterans Affairs (VA)" in November regarding treatment for "all illnesses" at the Pagosa Springs Family Medicine Center by Dr. J.P.W., the Veteran's family doctor.  Such records were requested and obtained in November/December 2009.  These records show treatment from Dr. J.P.W. from May 2003 through April 2005 and, significantly, show notations of "consider sleep apnea" due to the Veteran being overweight.  These records also contain a January 2004 statement from Pagosa Springs Family Medicine Center showing that Dr. J.P.W. had only been working for Pagosa Springs since September 2003 and that all of his patient records from prior to September 2003 were at Dr. Mary Fisher Medical Center and must be requested from the institution.  No attempts were ever made to obtain records from Dr. Mary Fisher Medical Center.  However, the Board finds that such records dated prior to September 2003 are irrelevant to the issues adjudicated below as the Veteran has not alleged treatment or a diagnosis of sleep apnea prior to September 2003 and the Veteran was not unemployed prior to September 2003.  As such, securing putative records that date prior to September 2003, which were not specifically identified by the Veteran in his authorization form, would not add pertinent evidence, and the Board's duty to assist is not triggered because such a duty is "limited to (securing) specifically identified documents that, by their description would be facially relevant and material to the claim."  See Gobber v. Derwinski, 2 Vet. App. 470, 472 (1992); see also Counts v. Brown, 6 Vet. App. 473, 476 (1994) (to the same effect).  Accordingly, the facts and circumstances of this case are such that no further action is warranted.

With regard to the OSA issue, the Veteran was afforded a VA examination in June 2015 and, with regard to the TDIU issue, the Veteran was afforded VA examinations in October 2009 and November 2012.  Furthermore, an opinion from the Acting Director of Compensation Service regarding the TDIU claim was obtained in April 2016.  The Board finds that the opinions of record is adequate to decide the issue as it is predicated on a review of the claims file, which includes the Veteran's statements, his STRs, and post-service treatment records.  Additionally, the opinions proffered considered all of the pertinent evidence of record, to include the statements of the Veteran, and provided a complete rationale, relying on and citing to the records reviewed.  Therefore, the Board finds that the opinion is adequate to decide the Veteran's case as the examiner offered clear conclusions with supporting data as well as a reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet.App. 120, 124   (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  

In May 2015, the Board remanded the case for additional development, to include affording the Veteran a VA examination in order to determine the current nature and etiology of his OSA, which was accomplished in June 2015.  The Board also remanded the case to obtain a copy of a January 2011 sleep apnea consultation report referred to in an August 2014 VA treatment record.  While such consultation report was not obtained, the Board notes that such record is necessary as the June 2015 VA examination report notes a diagnosis of OSA beginning in 2010.  Therefore, the Board finds that the Agency of Original Jurisdiction (AOJ) has substantially complied with the May 2015 remand directives such that no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47   (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).  

II.  OSA

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Additionally, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

Alternatively, when a disease at 38 C.F.R. § 3.309(a) is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service.  See 38 C.F.R. § 3.303(b).  The use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).   

Service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc). 

Lay testimony is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  When a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran's STRs are negative for any indications of OSA.  Significantly, in the Veteran's November 1967 Report of Medical History the Veteran denied "frequent trouble sleeping."  Furthermore, the Veteran's November 1967 separation examination is negative for any sleep problems.  

The earliest evidence of possible sleep apnea is a May 2004 private treatment record from Dr. M.W. which is negative for complaints of trouble sleeping but shows that the Veteran had been overweight for many years and notes an assessment of "consider sleep apnea."  Dr. M.W. recommended a sleep oximetry screen and a return visit to discuss the sleep oximetry results.   An August 2004 record from Dr. M.W. shows an assessment of apparent OSA with hypoxia.  

The Veteran submitted a claim for service connection for sleep apnea in October 2009.  At that time, the Veteran indicated that he had been experiencing sleeping problems since his return from military service in Vietnam.  He also wrote that this may be associated with his PTSD as he awakens frequently at night due to nightmares and is then unable to get back to sleep.  Subsequently, in December 2009 correspondence the Veteran wrote that it was not possible to provide evidence that sleep apnea existed from military service to the present time.  The Veteran wrote that, like most people, he did not even know about sleep apnea until recently.  In March 2010 correspondence, the Veteran wrote that he had serious sleeping problems in Vietnam as he was in the field and had to be awake at a moment's notice in order to treat combat injuries.  The Veteran wrote that his sleep apnea started in Vietnam and had stayed with him ever since.  He felt that his sleep apnea was closely associated with his service-connected PTSD since most of his sleep difficulties were centered on PTSD as well as his difficulties breathing at night in a prone position.  

Pursuant to the May 2015 Board remand, the Veteran was afforded a VA examination for his OSA in June 2015.  At that time, the examiner noted that VA treatment records showed a diagnosis of OSA made through home testing ordered through VA in 2010.  The Veteran used a continuous positive airway pressure (CPAP) device successfully since 2010 and felt that he did not have excessive daytime sleepiness or other known residual symptoms with consistent use of the CPAP.  The examiner noted that STRs were negative for either a diagnosis or symptoms of sleep apnea in service and the Veteran reported that he did not have or seek medical care for any sleep related problems in the military.  The Veteran stated that his PTSD symptoms long predated the onset of a diagnosis of OSA.  

The examiner opined that the Veteran's OSA was less likely than not (less than 50 percent probability) incurred in or caused by the Veteran's military service.  Specifically, the examiner wrote that STRs revealed no evidence of a diagnosis of sleep apnea in service and the Veteran denied that he ever sought or received any medical evaluation or care for a sleep related disorder in the military.  Furthermore, the examiner wrote that OSA was not yet a medical entity when the Veteran was in the military.  The examiner also wrote that the Veteran's sleep apnea was less likely than not (less than 50 percent probability) proximately due to or the result of a service-connected disability.  Specifically, the examiner wrote that sleep apnea was not caused by a mental health condition as the Veteran's PTSD long predated his diagnosis of OSA.  Finally, the examiner opined that the Veteran's OSA was less likely than not aggravated beyond its natural progression by his PTSD.  Specifically, the examiner wrote that PTSD commonly affects sleep and the perception of a "good night's sleep."  The Veteran felt that his sleep was still disrupted by PTSD components but he did not feel that his sleep effectiveness, i.e., awakening feeling rested and the absence of daytime sleepiness had been altered by having persistent PTSD symptoms.  He felt that he slept better with more effective rest that he used a CPAP for OSA.

Given the evidence of record, the Board finds that service connection for sleep apnea is not warranted on either a presumptive, direct, or secondary basis.  With regard to presumptive service connection, sleep apnea is not a presumptive disorder pursuant to 38 C.F.R. § 3.309.  With regard to direct service connection, the record does not show, nor does the Veteran contend, that he was treated for or diagnosed with sleep apnea in service.  Significantly, the Veteran specifically denied "frequent trouble sleeping" during a November 1967 Report of Medical History.  Furthermore, as per the May/August 2004 private treatment records, the Veteran's sleep apnea symptoms first began in 2004, approximately 37 years after military service, when he was given an assessment of apparent OSA with hypoxia.  Based on the above, the June 2015 VA examiner specifically opined that the Veteran's sleep apnea was less likely than not (less than 50 percent probability) incurred in or caused by the Veteran's military service.  While the Veteran contends that he has experienced sleeping problems since his return from military service, he has not specified what type of sleeping problems that he has experienced, i.e., whether his sleep problems are simply waking up from .  Also, the Board questions the Veteran's credibility in stating that he has experienced sleep problems since military service given the denial of "frequent trouble sleeping" during a November 1967 Report of Medical History.  As such, service connection for sleep apnea on a direct or presumptive basis is not warranted.  

With regard to the Veteran's claim that his sleep apnea is secondary to his service-connected PTSD, the June 2015 VA examiner specifically opined that the Veteran's sleep apnea was not caused by or aggravated by his service-connected PTSD.  As above, the June 2015 VA examiner wrote that sleep apnea was not caused by a mental health condition as the Veteran's PTSD long predated his diagnosis of OSA.  The examiner also wrote that PTSD commonly affects sleep and the perception of a "good night's sleep."  The Veteran felt that his sleep was still disrupted by PTSD components but he did not feel that his sleep effectiveness, i.e., awakening feeling rested and the absence of daytime sleepiness had been altered by having persistent PTSD symptoms.  He felt that he slept better with more effective rest that he used a CPAP for OSA.  While the June 2015 VA examiner mistakenly noted that the Veteran was diagnosed with OSA in 2010 and not 2004, as shown by the private treatment records noted above, the Board notes that this is only a six year discrepancy (several years after service) and does not affect the substance of the negative opinion provided as the basis for the opinion was that there was no evidence of OSA during service, the Veteran's first manifested long after service, and the Veteran's PTSD "long predated his diagnosis of OSA."  As the June 2015 VA examiner offered a clear conclusion with supporting data as well as reasoned medical explanations connecting the two, the Board accords great probative weight to their opinions.  See Nieves-Rodriguez, supra; Stefl, supra. 

While the Veteran contends that his OSA is secondary to his PTSD, the Board accords his statements regarding the etiology of this disorder little probative value as he is not competent to opine on such a complex medical question.  Specifically, where the determinative issue is one of medical causation, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue.  See Jones v. West, 12 Vet. App. 460, 465 (1999).  In this regard, the question of causation and aggravation of OSA involves a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship.  As such, the question of etiology in this case may not be competently addressed by lay evidence, and the Veteran's own opinion is nonprobative evidence.  See Jandreau, supra; see also Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).

Therefore, based on the foregoing, the Board finds that service connection for OSA is not warranted on a direct or secondary basis.  In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection OSA.  As such, that doctrine is not applicable in the instant appeal, and his claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.
	
III.  TDIU

The Veteran contends that he is unable to maintain substantially gainful employment due to his service-connected PTSD.  He submitted a formal claim for a TDIU in October 2009, noting that he last worked in July 2006.  A November 2012 VA psychiatric examination shows that the Veteran retired in 2007 after 19 years of full-time employment with the Colorado Highway Department as he was eligible by age/duration of service.  

Total disability will be considered to exist where there is present any impairment of mind and body that is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340.  Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that the veteran meets the schedular requirements.  If there is only one service connected disability, this disability should be rated at 60 percent or more, if there are two or more disabilities, at least one should be rated at 40 percent or more with sufficient additional service connected disability to bring the combination to 70 percent or more.  38 C.F.R. § 4.16(a).

Where these percentage requirements are not met, entitlement to benefits on an extra-schedular basis may be considered when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, and consideration is given to the Veteran's background including his employment and educational history.  38 C.F.R. §4.16(b).

In determining whether unemployability exists, consideration may be given to the Veteran's level of education, special training, and previous work experience, but it may not be given to his age or to any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.

The Veteran is service connected for the following disabilities:  PTSD, evaluated as 50 percent disabling; osteoarthritis of the left wrist, evaluated as 10 percent disabling; and bilateral hearing loss, evaluated as noncompensably disabling.  A combined disability evaluation of 60 percent is in effect.  38 C.F.R. § 4.25.

In this case, the Veteran, arguably, meets the schedular requirements for assignment of a TDIU, based on the common etiology of the PTSD, left wrist osteoarthritis, and bilateral hearing loss stemming from the Veteran's combat service (for which the service-connected disorders may be considered as one disability rated at 60 percent).  38 C.F.R. § 4.16(a)(2) ("For the above purpose of one 60 percent disability rating... the following will be considered as one disability (2) disabilities resulting from common etiology or a single accident.").  However, the Board concludes the Veteran is not unemployable due to his service-connected disabilities.

The Veteran's service-connected disabilities may interfere with some types of work, but would not prevent him from obtaining work.  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain and keep employment.  The question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether the Veteran can find employment.  See 38 C.F.R. § 4.16(a); Van Hoose v. Brown, 4 Vet. App. 361 (1993).  

A review of the evidence shows that the Veteran's service-connected PTSD, osteoarthritis of the left wrist, and bilateral hearing loss degrade but do not preclude the Veteran employment.  

With regard to the Veteran's bilateral hearing loss, in an October 2009 VA opinion from a VA clinical audiologist, it was noted that the Veteran's hearing loss, in and of itself, does not preclude him from obtaining gainful employment and/or participating in social events.  The Veteran's hearing loss, alone, should not be a barrier to a wide range of employment settings.  Many individuals with the Veteran's degree of hearing loss, or worse, function well in many occupational settings.  This is not to say that the Veteran's hearing loss would cause some problems depending on the vocation.  He may have trouble working well in very noisy environments, and in environments which require him to often use non face-to-face communications equipment (such as speakers, intercoms, etc.)  This opinion was made with regard to the Veteran's hearing loss alone and did not address the difficulties posed by his other disabilities.  A November 2012 VA audiological examiner reiterated the opinion provided by the October 2009 VA examiner with regard to the effect of the Veteran's bilateral hearing loss disability on his employment.

With regard to the Veteran's PTSD, an October 2009 VA psychiatric examiner noted that there was no total occupational and social impairment due to PTSD signs and symptoms.  A November 2012 VA psychiatric examiner opined that the Veteran's symptoms of PTSD do not render him unable to secure and maintain substantially gainful employment.  Specifically, it was noted that the Veteran's PTSD symptoms are in the moderate range, somewhat worse than those noted in his October 2009 VA examination.  His symptoms contribute to functional limitation for employment with regard to concentration and memory (mild interference), mood and motivation (mild-moderate interference), social interaction (mild-moderate interference), and adaptability and stress tolerance (mild-moderate interference).  However, the examiner noted that only minimally adequate functioning for these facets was required for most employment settings.  

With regard to the Veteran's left wrist disability, a November 2012 VA orthopedic examiner noted that the Veteran's service-connected left wrist disorder had a moderate impairment with regard to physical employment and a mild to moderate impairment with regard to sedentary employment.  The examiner noted that the Veteran had been retired since 2007 but still occasionally worked for the State Highway Department.  The Veteran reportedly had trouble using a hammer and wrenches due to his left wrist disability but he was able to drive vehicles.  There was some discomfort using a keyboard but the Veteran was able to write with his left hand.  Types of employment activity that would be limited because of the Veteran's service-connected left wrist disability were those requiring frequent use of tools or use of tools in tight quarters as the wrist range of motion was limited.  Prolonged keyboard use or prolonged writing was also limited.  

The Board acknowledges that the Veteran's capacity for employment may also be impaired because of age and many other serious illnesses that are not service-connected.  These impairments may not be considered under the criteria for a TDIU.  38 C.F.R. § 4.19.

In an April 2016 decision by the Acting Director of Compensation Service, it was noted that, on July 31, 2007, the Veteran retired from full-time employment as a highway worker.  On two occasions following retirement the Veteran returned to work on a temporary basis.  The Veteran completed high school and has received no additional training or education since purporting to be too disabled to work.  The left wrist condition has a moderate effect on physical work, such as, using a hammer or wrench, and a mild effect on sedentary work, such as, using a keyboard.  The November 2012 examination revealed no evidence that severity and symptoms of the Veteran's PTSD render him unable to work.  The PTSD symptoms have a mild effect on concentration, mild to moderate effect on adaptability and stress tolerance, mood and motivation, and social interaction.  Therefore, the Acting Director concluded that the rating schedule criteria adequately addressed the severity and symptoms of the Veteran's service-connected disabilities, and the Veteran's disability picture was contemplated by the rating schedule.  The Acting Director wrote that the record does not show that the Veteran is unable to secure and follow a substantially gainful occupation, due to his service-connected disabilities and found that entitlement to TDIU, on an extraschedular basis, was unwarranted.  In any event, as previously discussed above, the Veteran meets the schedular requirements of 38 C.F.R. § 4.16(a)(2); and, as such, the issue of TDIU in this case does not fall within the purview of 38 C.F.R. § 4.16(b).

In a May 2010 statement from a VA social worker, it was noted that the Veteran was using avoidance to deal with his psychiatric symptoms over the years but, after his retirement, he began to be more aware of his symptoms and found that they were interfering with his functioning.  This, according to the social worker, is not uncommon in veterans, since the demands of the workplace often provide a distraction to one's emotional statement.  Subsequently, in a May 2016 statement from the Veteran's treating VA psychologist, it was noted that the Veteran's PTSD symptoms "greatly impair his ability to hold full-time employment."  

In this case, there are several opinions that the Veteran's service-connected disabilities do not preclude substantially gainful employment.  While the Veteran's psychiatric symptoms have increased since his retirement, this does not support a finding that he is unable to maintain employment.  Furthermore, while the May 2016 statement indicates that the Veteran's PTSD greatly impairs the Veteran's ability to hold full-time employment, the Board notes that the Veteran is already being compensated for the significant impairment his service-connected disabilities have on his earning capacity.  Furthermore, a TDIU is warranted only when employment is precluded by service-connected disabilities, not when the service-connected disabilities simply impair the Veteran's ability to maintain employment.  As the preponderance of the evidence is against this claim, the "benefit of the doubt" rule is not for application, and the claim must be denied.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for obstructive sleep apnea is denied.  

Entitlement to a total disability rating based on individual unemployability is denied.  



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


